Citation Nr: 0107413	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an earlier effective date for an increased 
disability rating for the residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1950 to August 
1953.

This appeal arises from a rating decision of October 1998 
from the Hartford, Connecticut, Regional Office (RO).


FINDING OF FACT

In a statement received at the Board of Veterans' Appeals 
(Board) on February 20, 2001, the veteran indicated he wanted 
to withdraw his appeal for entitlement to an earlier 
effective date.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
entitlement to an earlier effective date for an increased 
disability rating for the residuals of frostbite of the feet 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

An October 1998 rating decision granted separate 30 percent 
disability ratings for the residuals of frostbite of the left 
and right feet, effective from March 9, 1998.

An October 1999 hearing officer/rating decision granted a 30 
percent disability rating for the bilateral residuals of 
frostbite of the feet from March 19, 1997, to January 11, 
1998.  Separate 30 percent disability ratings for the 
residuals of frostbite of the right and left feet were 
granted effective from January 12, 1998.

The appeal was certified to the Board from the RO on December 
28, 2000.

In a written statement received at the RO on January 5, 2001, 
the veteran stated "I would like to withdraw my appeal for 
an earlier effective date at this time."  This statement was 
forwarded to the Board from the RO and received on February 
20, 2001.

Legal Analysis

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The RO certified the issue of entitlement to an earlier 
effective date for an increased disability rating for the 
residuals of frostbite of the feet to the Board in December 
2000.  In a statement from the veteran, received at the Board 
in February 2000, he indicated he wished to withdraw his 
appeal for entitlement to an earlier effective date.

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of entitlement to 
an earlier effective date for an increased disability rating 
for the residuals of the frostbite of the feet.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review an appeal of entitlement to an earlier 
effective date for an increased disability rating for the 
residuals of frostbite of the feet and it is dismissed 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


ORDER

The appeal for entitlement to an earlier effective date for 
an increased disability rating the residuals of frostbite of 
the feet is dismissed.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

